Per Curiam.
On March 29, 1977 we rendered a per curiam opinion in this case. 148 N. J. Super. 297. On July 27, 1977 the Supreme Court ordered that a petition for certification be granted and remanded the matter summarily to us for clarification of that portion of our opinion dealing with a trial court’s order of October 15, 1975.
We supplement our opinion of March 29, 1977 pursuant to such remand by modifying the last two paragraphs of that opinion (at 299) to read as follows:1
*460We note the provision of the order of October 15, 1975 to the effect that in the event of noncompliance by the state agency with the March 6, 1975 order “ fin connection with the grant overlay to be promulgated by the Natural Resource Council * * * all prior riparian grants and quit claim deeds issued by the State shall be deemed valid and sufficient instruments to cut off and extinguish all right, claim, title and interest of the State of New Jersey in and to the lands conveyed thereby.’ ” We assume that this provision applies only to prior grants and quitclaim deeds of lands within the hatched area. Nothing herein is intended to in any way relieve the State, through the Natural Resource Council, of the duty imposed by the trial court of preparing and publishing an overlay for each map depicting which ripan-ia/n, grants the State recognizes as valid. This requirement applies to both the hatched and unhatched areas.
Affirmed.

The added portion is italicized.